Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 9, and 11 have been considered but are moot because the arguments do not apply to the new rejection made below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 9, and 11 rejected under 35 U.S.C. 103 as being unpatentable over Pantos et al. (US 20110138020, hereinafter Pantos) in view of Takahashi et al. (US 20140150044, hereinafter Takahashi.) 
claim 1, “A method for processing an error in the course of rendering of a digital content during a multimedia session on a terminal” Pantos teaches (¶0156) a feature that provides redundant streams that will allow media to reach clients even in the event of severe local failures such as a server crashing or a content distributor node going down (clients reaching the media suggests availability)
As to “said session offering a plurality of representations of said digital content described in a descriptive information medium for the multimedia session transmitted independently of the representation data” Pantos teaches (¶0075 and ¶0159) playlist includes various variant streams/representations of digital content 
As to “said representation data being transmitted from a server” Pantos teaches (¶0038-¶0039 and ¶0041) servers create playlist and transmit the content to client devices.
As to “selecting said particular representation as a fallback representation; and on detection of a rendering error, switching to the selected fallback representation” Pantos teaches (¶0157) failover protection provides the ability to provide multiple redundant locations from which clients can retrieve playlists and media files (and thus examiner considers retrieving media files from a redundant representation, as a fallback representation); (¶0113, ¶0117,¶0282, ¶0284) media files obtained/loaded are for playback/rendering; (¶0158-¶0159 and the Table above ¶0160) playlists are tagged with redundant locations, for example http://example1.com/mid-redundant2.m3u8.
particular representation from the server will not be suspended during rendering, the method comprises the following acts: obtaining, before a rendering error occurs, the descriptive medium comprising at least said particular representation associated with an indicator of availability” and “wherein the indicator of availability relates to the availability of transmission of said particular representation over time.” However, Takahashi teaches (¶0207-¶0208 and ¶0213) a timeShiftBufferDepth is contained in the MPD and is an attribute that indicates a time period when a server starts to distribute media segments (MS) and deletes the MS and thus indicates availability; (Fig. 14) the timeShiftBufferDepth is associated with representation id=1; (¶0005-¶0006 and ¶019) clients obtain MPDs. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Pantos that provides playlists with redundant representations to have a timeShiftbufferDepth indication as taught by Takahashi in order to allow client devices to determine whether the content is available and not burden the server with unfulfillable request.

Regarding claim 3, “the method as claimed in claim 1, wherein the fallback representation is selected after the error detection” Pantos teaches (¶0154) if client cannot reach stream selecting an alternate stream. 

Regarding claim 5, “the method as claimed in claim 4, wherein the information regarding guarantee of availability further includes an item of data representative of a temporal period of validity associated with the type of guarantee.” Takahashi teaches (¶0207-¶0208 and ¶0213) a timeShiftBufferDepth is contained in the MPD and is an attribute that indicates a time period when a server starts to distribute media segments (MS) and deletes the MS and thus indicates availability

Regarding claim 6, “the method as claimed in claim 1, characterized in that claim 1, wherein the selection of the fallback representation is repeated at the expiration of the period of validity associated with the information regarding guarantee of availability of the selected fallback representation” Pantos teaches (¶0032-¶0033 and ¶0045) playlists are periodically retrieved and thus the process is iteratively repeated. 

Regarding claim 9, “a device for processing an error in the course of the rendering of a digital content during a multimedia session” Pantos teaches (¶0164-¶0165) computer implementation. 
The remainder of claim 9 is of similar scope to claim 1, thus its rejections is similar to claim 1.

claim 11, “a non-transitory computer-readable medium readable by a computer on which a computer program is recorded including instructions for the execution of the steps of the error processing a method as claimed in any one of claims 1 to 6 of processing an error in the course of rendering of a digital content during a multimedia session on a terminal, when the instructions are executed by a processor.” Pantos teaches (¶0164-¶0165) computer implementation.
The remainder of claim 11 is of similar scope to claim 1, thus its rejection is similar to claim 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pantos and Takahashi in view of Kendrick et al. (US 2012/0179833 A1, hereinafter Kendrick.)
Regarding claim 2 Pantos and Takahashi meet all the limitations of the claim except “the method as claimed in claim 1, wherein the fallback representation is selected prior to the error detection.” However, Kendrick teaches (¶0169) that manifest files contains bitrate options (i.e. a plurality of representations) and that based on the data rate the system will switch to a different bitrate. This occurs so that the stream does not come to a halt. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Pantos and Takahashi with the bitrate options as taught by Kendrick in order for the user to experience a smooth/continuous stream during moment of poor network conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keum teaches (US 20110246563) and (¶0007) a timeShiftBufferDepth information is transmitted to a client using a MPD, the value of the timeShiftBufferDepth represents a period for which a server buffers segments. After a lapse of “representation time” + “timeShiftBufferDepth” for each segment it is not possible to access the related segment
Wissingh et al. (US 20160149978) - (¶0009) client sends pre-announce information to ensure availability of segment when at least one segment is requested.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        
/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425